     Case 5:20-cv-01302-CBM-SP Document 9 Filed 09/08/20 Page 1 of 3 Page ID #:31



 1   David J. Kaminski (SBN 128509)
     KaminskiD@cmtlaw.com
 2
     Martin Schannong (SBN 243297)
 3   SchannongM@cmtlaw.com
     CARLSON & MESSER LLP
 4   5901 W. Century Boulevard, Suite 1200
     Los Angeles, California 90045
 5
     (310) 242-2200 Telephone
 6   (310) 242-2222 Facsimile

 7   Attorneys for Defendant,
     MIDWEST RECOVERY SYSTEMS, LLC
 8
 9                                 UNITED STATES DISTRICT COURT
10                                CENTRAL DISTRICT OF CALIFORNIA
11
     BAHAR SENGEL,             )                       CASE NO. 5:20-cv-01302
12                             )
              Plaintiff,       )
                               )                       STIPULATION TO EXTEND TIME
13
          vs.                  )                       TO RESPOND TO INITIAL
14                             )                       COMPLAINT
     MIDWEST RECOVERY SYSTEMS,))
15   LLC,                      )
                               )                       New Response Date: September 22, 2020
16            Defendant.       )
17                             )
                               )
18                             )
                               )
19
20                  IT IS HEREBY STIPULATED between Plaintiff BAHAR SENGEL
21   (“Plaintiff”)          and    Defendant   MIDWEST          RECOVERY             SYSTEMS,          LLC
22   (“Defendant”), through their respective counsel, as follows:
23                  Defendant shall have an extension of time, up to and including September 22,
24   2020, within which to respond to Plaintiff’s Complaint on file herein.                             This
25   stipulation may be filed without approval of the Court in accordance with Local Rule
26   6-1.
27
28



     {00139064;1}                                  1
                                                        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                        CASE NO: 5:20-cv-01302
     Case 5:20-cv-01302-CBM-SP Document 9 Filed 09/08/20 Page 2 of 3 Page ID #:32



 1   Dated: September 8, 2020           WAJDA LAW GROUP, APC
 2
                                        s/ Nicholas M. Wajda
 3                                      Nicholas M. Wajda
 4                                      Attorneys for Plaintiff
                                        BAHAR SENGEL
 5
 6
     Dated: September 8, 2020           CARLSON & MESSER LLP
 7
 8                                      s/ David J. Kaminski
                                        David J. Kaminski
 9                                      Attorneys for Defendant,
10                                      MIDWEST RECOVERY SYSTEMS, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00139064;1}                      2
                                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                           CASE NO: 5:20-cv-01302
     Case 5:20-cv-01302-CBM-SP Document 9 Filed 09/08/20 Page 3 of 3 Page ID #:33



 1                        ATTESTATION AND CERTIFICATE OF SERVICE
 2                  I, David J. Kaminski, am the ECF user whose identification and password are
 3   being used to file the Stipulation and Order to Extend Deadlines. Pursuant to Civil
 4
     Local Rule 5-1(i)(3), I hereby attest that all counsel whose electronic signatures in
 5
     the Stipulation provided their authority and concurrence to file that document.
 6
 7   Dated: September 8, 2020                      CARLSON & MESSER LLP
 8
                                                   s/ David J. Kaminski
 9
                                                   David J. Kaminski
10                                                 Attorneys for Defendant,
                                                   MIDWEST RECOVERY SYSTEMS, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00139064;1}                                 3
                                                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                      CASE NO: 5:20-cv-01302
